DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “wherein one end of the horizontal base is provided with a multi-mode cutter head…and the other end of the horizontal base is provided with a surrounding rock stress simulation bin for loading a rock sample;” “a ranging sensor;” and “a cutter rest” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). 
Furthermore, the feature “the pressurizing oil cylinders are provided in three directions of the bin body outer frame….” recited in claim 17 must be shown or the feature canceled from the claim. 
If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Independent claim 11 recites a limitation “wherein one end of the horizontal base is provided with a multi-mode cutter head…and the other end of the horizontal base is provided with a surrounding rock stress simulation bin for loading a rock sample.”  However, both the drawings and specification appear to show and/or describe a different limitation that would exclude the recited limitation.  Dependent claims 12-26 fall together with independent claim 1.
Furthermore, per the drawings and specification, the claims appear to recite plural jet-mechanical combined cutters (instead of just one), but fail to do so explicitly.
Going forward with examination, at least claims 11-12, 14 and 17-26 are interpreted to be (Note that the indicators in parentheses are to ease understanding of the claims, in reference to the drawings):
--11. 	A horizontal jet-mechanical combined rock breaking test device, comprising: 
a horizontal base (14), wherein on the horizontal base (14) is provided with a multi-mode cutter head (4), plural jet-mechanical combined cutters (5) are provided on the multi-mode cutter head (4), and on one end of the horizontal base (14) is provided with a surrounding rock stress simulation bin (2) for loading a rock sample; and
the multi-mode cutter head (4) is connected to a driving mechanism, and the multi-mode cutter head (4) is configured to advance and rotate horizontally along the horizontal base (14) under the action of the driving mechanism, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample;
the multi-mode cutter head (4) comprises a cutter head base (41), a high-pressure rotary joint (42), a diverter (43), the jet-mechanical combined cutters (5) and a pipeline (505), wherein the jet-mechanical combined cutters (5) are provided on one side of the cutter head base (41), the high-pressure rotary joint (42) is provided on the other side of the cutter head base (41), the high-pressure rotary joint (42) is connected to the diverter (43), and the diverter (43) is connected to a jet nozzle (501) in each jet-mechanical combined cutter (5) through the pipeline (505);
the plural jet-mechanical combined cutters (5) comprise[[s]] a measuring component, the measuring component comprises a ranging sensor (not shown), and the ranging sensor is provided on a cutter rest (not shown) to monitor a distance between a hob (506) of the jet-mechanical combined cutter (5) and a target object.--

--12. 	The horizontal jet-mechanical combined rock breaking test device according to claim 11, wherein each of the jet-mechanical combined cutters (5) comprises a cutter holder, a mechanical cutter module and a jet cutter module are detachably provided on the cutter holder, and relative positions of the jet cutter module and the mechanical cutter module are adjustable.--

--14 (should be made dependent on claim 12, so as to avoid possible antecedent errors).
The horizontal jet-mechanical combined rock breaking test device according to claim 12, wherein the jet cutter module comprises an adjustable support provided on the sliding block, a mechanical arm is rotatably provided on the adjustable support, a jet nozzle is provided on the mechanical arm, and the jet nozzle is capable of being connected to a hose connected to a jet liquid supply mechanism.--

--17. 	The horizontal jet-mechanical combined rock breaking test device according to claim 11, wherein the surrounding rock stress simulation bin comprises a bin body outer frame, pressurizing oil cylinders and a backing plate, the bin body outer frame provides reaction force for the pressurizing oil cylinders, and the pressurizing oil cylinders are provided in two directions of the bin body outer frame to apply a pressure to the backing plate which transfers the pressure to the rock sample to realize two-directional stress state simulation of the rock sample.--

--18 (should be made dependent on claim 16, so as to avoid possible antecedent errors).
The horizontal jet-mechanical combined rock breaking test device according to claim 16, wherein the driving mechanism comprises advancement oil cylinders (31), a force transfer plate (32), a force transfer cylinder (33), a driving motor (34), a gearbox (35) and a bearing (36), there are a plurality of advancement oil cylinders (31), which are mounted on the rear reaction plate (12) of the horizontal base (14), a piston rod of each advancement oil cylinder (31) is hinged to the force transfer plate (32), an end portion of the force transfer plate (32) is slidably connected to an advancement guide rail (16), the force transfer plate (32) is fixedly connected to the force transfer cylinder (33), the driving motor (34) and an outer race of the bearing (36) are fixed to the force transfer plate (32), an inner race of the bearing (36) is connected to the multi-mode cutter head (4), and the driving motor (34) is connected to the inner race of the bearing (36) through the gearbox (35).--

--19. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 11, comprising: adjusting the relative positions and quantity of the jet nozzles and s (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--20. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 12, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--21. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 13, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--22. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 14, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--23 (It appears that applicant had intended to have this claim dependent on claim 15).
 A working method of the horizontal jet-mechanical combined rock breaking test device according to claim [[5]] 15, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--24. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 16, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--25. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 17, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

--26. 	A working method of the horizontal jet-mechanical combined rock breaking test device according to claim 18, comprising: adjusting the relative positions and quantity of the jet nozzles and the mechanical cutters of the jet-mechanical combined cutters (5), a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters (5) are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 111076915 A) in view of Lan et al. (CN 110805447 A).
11. 	Zhang teaches a horizontal jet-mechanical combined rock breaking test device, comprising (See figs. 1, 3, reproduced below): 
a horizontal base (1), wherein on the horizontal base (1) is provided with a multi-mode cutter head (7), a jet-mechanical combined cutter (6, 8) is provided on the multi-mode cutter head (7), and on one end of the horizontal base (1) is provided with a surrounding rock stress simulation bin (2) for loading a rock sample (2); and
the multi-mode cutter head (7) is connected to a driving mechanism (which is well known; See attached Translation of Zheng, Page 5, lines 11-10 for bottom of the page), and the multi-mode cutter head (7) is configured to advance and rotate horizontally along the horizontal base (1) under the action of the driving mechanism, so that the jet-mechanical combined cutters (6, 8) are capable of acting on the rock sample 2 (inside the rock bin 2);
the jet-mechanical combined cutters (6, 8) comprise a measuring component (9), the measuring component (9) is provided on a cutter rest (as seen in fig. 3).

 
    PNG
    media_image1.png
    719
    906
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    782
    media_image2.png
    Greyscale


Zhang doesn’t teach: 
the jet-mechanical combined cutter (6, 8) being plural jet-mechanical combined cutters (6, 8);
the multi-mode cutter head (7) comprises a cutter head base, a high-pressure rotary joint, a diverter, the jet-mechanical combined cutters (6, 8) and a pipeline, wherein the jet-mechanical combined cutters (6, 8) is provided on one side of the cutter head base, the high-pressure rotary joint is provided on the other side of the cutter head base, the high-pressure rotary joint is connected to the diverter, and the diverter is connected to a jet nozzle (8) in each jet-mechanical combined cutter (6, 8) through the pipeline; and
the jet-mechanical combined cutters (6, 8) comprise a measuring component, the measuring component comprises a ranging sensor, and the ranging sensor is provided on a cutter rest to monitor a distance between a hob (6) of the jet-mechanical combined cutter (6, 8) and a target object.

Lan teaches a jet-mechanical combined rock breaking device, comprising (See figs. 1, 4, reproduced below): 
plural jet-mechanical combined cutters (2, 5) provided with a multi-mode cutter head (1);
the multi-mode cutter head (1) comprises a cutter head base (1), a high-pressure rotary joint (A), a diverter (B), the jet-mechanical combined cutters (2, 5) and a pipeline (11), wherein the jet-mechanical combined cutters (2, 5) is provided on one side of the cutter head base (1), the high-pressure rotary joint (A) is provided on the other side of the cutter head base (1), the high-pressure rotary joint (A) is connected to the diverter (B), and the diverter (B) is connected to a jet nozzle (5) in each jet-mechanical combined cutter (2, 5) through the pipeline (11).
Lan further teaches, during a working process, ensure that a distance between a nozzle of a high-pressure water jet (5) and a rock face is about 30 mm (See applicant provided translation of Lan,  paragraph 0045).

    PNG
    media_image3.png
    390
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    626
    598
    media_image4.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Lan teaching to Zhang test device by having the jet-mechanical combined cutter being plural jet-mechanical combined cutters; the multi-mode cutter head comprises a cutter head base, a high-pressure rotary joint, a diverter, the jet-mechanical combined cutters and a pipeline, wherein the jet-mechanical combined cutters is provided on one side of the cutter head base, the high-pressure rotary joint is provided on the other side of the cutter head base, the high-pressure rotary joint is connected to the diverter, and the diverter is connected to a jet nozzle in each jet-mechanical combined cutter through the pipeline.  As such, the test device as modified can be used to test a horizontal jet-mechanical combined rock breaking test device comprising plural jet-mechanical combined cutters 2, 5 (instead of just one jet-mechanical combined cutter 6, 8).
Further, it would also be obvious to have the jet-mechanical combined cutters comprise a measuring component, the measuring component comprises a ranging sensor, and the ranging sensor is provided on a cutter rest to monitor a distance between a hob of the jet-mechanical combined cutter and a target object, in order to ensure that a distance between a nozzle of a high-pressure water jet and a rock face is about 30 mm.

16. 	Zhang as modified teaches the horizontal jet-mechanical combined rock breaking test device according to claim 11, wherein the horizontal base 1 (See Zhang fig. 1, reproduced again below, and fig. 4 below) comprises a reaction frame, the reaction frame comprises a cross beam (16), a front reaction plate (17), a rear reaction plate (18), a bottom seat (14), advancement guide rails (24) and a rock bin guide rail (Fig. 1), wherein the cross beam (16) and the bottom seat (14) are arranged in parallel, upper and lower sides of the front reaction plate (17) and the rear reaction plate (17) are respectively connected to two ends of the cross beam (16) and the bottom seat (14) to form a frame structure, the advancement guide rails (24) are provided on both the cross beam (16) and the bottom seat (14) to guide the multi-mode cutter head (7) to move horizontally, and the rock bin guide rail (Fig. 1) is provided on the bottom seat (14) and is slidably connected to the surrounding rock stress simulation bin (2).

    PNG
    media_image1.png
    719
    906
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    513
    652
    media_image5.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lan as applied to claim 11 above, and further in view of Hong et al. (CN 102359919 A).
Zhang as modified teaches the horizontal jet-mechanical combined rock breaking test device according to claim 11, but is silent about:  wherein the measuring component further comprises a three-directional force sensor and a pressure monitoring sensor, the three-directional force sensor is provided on the cutter holder to monitor a stress on a rock breaking cutter in a process of breaking the target object, and the pressure sensor is provided between a jet nozzle and a jet liquid supply mechanism 7-9 (Lan fig. 1 above) to monitor a jet output pressure.
Hong teaches a horizontal rock breaking test device comprising a three-directional force sensor 7 (See fig. 1, reproduced below) and a pressure monitoring sensor (See applicant provided translation of Hong, paragraphs 0011, 0018), the three-directional force sensor (7) is provided on a cutter holder to monitor a stress on a rock breaking cutter in a process of breaking a target object, and the pressure sensor is…to monitor a jet output pressure (Paragraph 0011: “A pressure sensor is installed on a hydraulic feed system to obtain the axial feed force of the tool.”  Paragraph 0018: “Multiple key parameters such as cutting force, axial thrust force, and penetration of the tool can be easily measured through the oil pressure sensor and the torque speed sensor 7”).

    PNG
    media_image6.png
    598
    877
    media_image6.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Hong teaching to Zhang as modified by having the measuring component further comprise a three-directional force sensor and a pressure monitoring sensor, the three-directional force sensor is provided on the cutter holder to monitor a stress on a rock breaking cutter in a process of breaking the target object, and the pressure sensor is provided between a jet nozzle and a jet liquid supply mechanism to monitor a jet output pressure, so as to effectively perform necessary testing of the rock breaking test device. 
	
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lan as applied to claim 11 above, and further in view of Gong et al. (CN 103226068 A).
Zhang as modified teaches the horizontal jet-mechanical combined rock breaking test device according to claim 11, but is silent about:  wherein the surrounding rock stress simulation bin comprises a bin body outer frame, pressurizing oil cylinders and a backing plate, the bin body outer frame provides reaction force for the pressurizing oil cylinders, and the pressurizing oil cylinders are provided in two directions of the bin body outer frame to apply a pressure to the backing plate which transfers the pressure to the rock sample to realize two-directional stress state simulation of the rock sample.
Gong teaches a surrounding rock stress simulation bin (3) comprising a bin body outer frame, pressurizing oil cylinders (6) and a backing plate (5), the bin body outer frame provides reaction force for the pressurizing oil cylinders (6), and the pressurizing oil cylinders (6) are provided in two directions of the bin body outer frame to apply a pressure to the backing plate which transfers the pressure to the rock sample to realize two-directional stress state simulation of a rock sample (4).

    PNG
    media_image7.png
    358
    383
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    354
    458
    media_image8.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Gong teaching to Zhang as modified by having the surrounding rock stress simulation bin comprises a bin body outer frame, pressurizing oil cylinders and a backing plate, the bin body outer frame provides reaction force for the pressurizing oil cylinders, and the pressurizing oil cylinders are provided in two directions of the bin body outer frame to apply a pressure to the backing plate which transfers the pressure to the rock sample to realize two-directional stress state simulation of the rock sample.  As such, samples of different lithological characters can be placed in the bin to be compressed for simulating a rock of interest for testing the rock breaking test device. 
	
Allowable Subject Matter
Claims 12-14 and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein each of the jet-mechanical combined cutters comprises a cutter holder, a mechanical cutter module and a jet cutter module are detachably provided on the cutter holder, and relative positions of the jet cutter module and the mechanical cutter module are adjustable.”

With respect to claim 13, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein each cutter holder is mounted on a mounting mechanism of the cutter head, a distance between cutter holders is adjusted through an adjusting mechanism, and a locking mechanism is provided on each cutter holder; and a sliding rail is provided on the cutter holder, a sliding block is movably connected on the sliding rail, a jet cutter module is provided on the sliding block, and a mechanical cutter module is provided in the middle of the cutter holder.”
With respect to claim 14, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the jet cutter module comprises an adjustable support provided on the sliding block, a mechanical arm is rotatably provided on the adjustable support, a jet nozzle is provided on the mechanical arm, and the jet nozzle is capable of being connected to a hose connected to a jet liquid supply mechanism.”

With respect to claim 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the driving mechanism comprises advancement oil cylinders (31), a force transfer plate (32), a force transfer cylinder (33), a driving motor (34), a gearbox (35) and a bearing (36), there are a plurality of advancement oil cylinders (31), which are mounted on the rear reaction plate (12) of the horizontal base (14), a piston rod of each advancement oil cylinder (31) is hinged to the force transfer plate (32), an end portion of the force transfer plate (32) is slidably connected to an advancement guide rail (16), the force transfer plate (32) is fixedly connected to the force transfer cylinder (33), the driving motor (34) and an outer race of the bearing (36) are fixed to the force transfer plate (32), an inner race of the bearing (36) is connected to the multi-mode cutter head (4), and the driving motor (34) is connected to the inner race of the bearing (36) through the gearbox (35).”

With respect to claims 19-26, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “adjusting the relative positions and quantity of the jet nozzles and mechanical cutters of the jet-mechanical combined cutters, a jet target distance or/and jet angle to form basic loading combinations of jet and mechanical cutters; adjusting mounting positions of multiple combined cutters with the same/different loading combinations on the multi-mode cutter head to form a cutter head with a specific loading mode and loading combination; and driving the multi-mode cutter head to move and rotate horizontally along the horizontal base, so that the jet-mechanical combined cutters are capable of acting on the rock sample in the surrounding rock stress simulation bin for a tunneling test.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 15, 2022